   Case: 3:18-cr-00193-WHR Doc #: 41 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 128



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION




UNITED STATES OF AMEJUCA,

                      Plaintiff,

               vs.                                 Case No.   3:18crl93


MICHAEL A. BROWN,                                  JUDGE WALTER H. RICE


                      Defendant.




       ORDER ON MOTION FOR SENTENCE REDUCTION UNDER
       18 U.S.C. § 3582(c)(1)(A)(COMPASSIONATE RELEASE)(DOC.#38)



       Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A)(Doc. #38),IT IS ORDERED that the motion is DENIED WITHOUT

PREJUDICE because the defendant has not exhausted all administrative remedies as required in

18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt ofthe defendant's request by

the warden ofthe defendant's facility.




July 20,2021                                WALTER H. RICE
                                            UNITED STATES DISTRICT JUDGE
